In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
    ___________________________
         No. 02-19-00353-CV
    ___________________________

  IN THE INTEREST OF Z.W. A CHILD




  On Appeal from the 231st District Court
          Tarrant County, Texas
      Trial Court No. 231-586378-15


  Before Bassel, Womack, and Wallach, JJ.
    Per Curiam Memorandum Opinion
                    MEMORANDUM OPINION AND JUDGMENT

       On January 15, 2020, we notified appellant that the trial-court clerk responsible

for preparing the record in this appeal has informed us that appellant has not arranged

to pay for the clerk’s record as the appellate rules require. See Tex. R. App. P.

35.3(a)(2). In our notice, we warned that we would dismiss the appeal for want of

prosecution unless, within ten days, appellant arranged to pay for the clerk’s record

and provided us with proof of payment. See Tex. R. App. P. 35.3(c), 37.3(b), 44.3.

       Because appellant has not made payment arrangements for the clerk’s record,

we now dismiss the appeal for want of prosecution. See Tex. R. App. P. 37.3(b),

42.3(b), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: February 6, 2020




                                           2